Heiman, J.,
concurring. While I agree with the judgment affirming the trial court, I do not agree with all *750of the legal analysis or legal conclusions contained in the majority’s opinion, and, thus, I write separately to express my departure from the reasoning of the court and my reasons therefor.
In the first instance, parents have a significant, constitutionally protected, right to raise their children without the coercive interference of the state. Lehrer v. Davis, 214 Conn. 232, 237, 571 A.2d 691 (1990). This does not mean, however, that the family is beyond state regulation. McGaffin v. Roberts, 193 Conn. 393, 401, 479 A.2d 176 (1984), cert. denied, 470 U.S. 1050, 105 S. Ct. 1747, 84 L. Ed. 2d 813 (1985). What it does mean is that if the state wants to exercise its duty to ensure the welfare of the child, it must afford procedural due process to all of the parties. Lehrer v. Davis, supra.
I do not agree with the majority when it opines that General Statutes § 45a-708 (a) provides, in itself, adequate due process protection in a case where the record reflects that a parent, whose parental rights are being terminated, is incompetent at the time of trial to understand the nature and import of the proceeding and to assist counsel in protecting his or her interests. In such a case, due process demands that the trial court act promptly to determine the competency of the respondent. Until such a determination is made, the scale that permits state action has not yet tipped to such a degree as to permit termination. The risk of erroneous deprivation of parental rights under such circumstances is too great; see Mathews v. Eldridge, 424 U.S. 319, 335, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976); to satisfy the requirement of procedural due process. Lehrer v. Davis, supra. While the requirement of due process does not mandate any particular procedure, such as an adherence to the format of General Statutes § 54-56, it does require that certain safeguards exist in what*751ever procedural form is afforded. Statewide Grievance Committee v. Rozbicki, 219 Conn. 473, 484, 595 A.2d 819 (1991).
The fact that protection of procedural due process rights may involve some fiscal or administrative burden is not an excuse to refuse such protection where, as here, no other adequate protection exists. The extent of the process that is due “depends upon the intrusiveness of the competing state concern.” Lehrer v. Davis, supra, 237-38. Here, the result would be the total elimination of the parent-child relationship, the most serious and intrusive action that is possible to contemplate in this area of the law. See Lassiter v. Department of Social Services, 452 U.S. 18, 27, 101 S. Ct. 2153, 68 L. Ed. 2d 640 (1981). Thus, in an appropriate case, due process demands that the court act to determine the competency of any party to understand the nature of the proceedings and to assist counsel. See Mathews v. Eldridge, supra. In this case, the record does not support the claim that such action was necessary on the part of the trial court.
Accordingly, while I concur in the result, I do not endorse all of the legal analysis by which the majority reaches its conclusion.